Cooley, C. J.
The only question in this case is whether the defendant is liable upon a promissory note under the following circumstances:
On a day prior to February 27, 1876, Samuel B. Wessels, *550accompanied by this defendant, went to the house of Lawton B. Pulling in Ingham county, and arranged for a loan of $1200 from him, for which their joint note was to be given. A note was accordingly drawn and signed by them February 27, 1876, which was made payable to Pulling or order, and dated on that day, which was Sunday. On the next day Samuel B. Wessels went to Pulling with the note and delivered it to him. The money to be loaned on it was received. Pulling died soon after, and the note was transferred by the administrator to plaintiff.
Defendant contends that he is not liable because the note was executed on Sunday, and it does not appear that he-gave authority for its delivery at any other time. And authority to deliver, given on Sunday, would be equally void with the execution on that day.
The point is not well taken. Pulling performed no act in relation to the loan or the note on Sunday, and it does not appear that he knew any one else was to do so or did do so. He made the loan on a week day and received the note on another week-day. And he received it from one of the two parties who was to give it, and he had a right to assume that that party had proper authority from the other to make the-delivery. The presumption of such authority is, under the circumstances, conclusive.
The judgment in the circuit court was for the plaintiff,, and it must be affirmed.
The other Justices concurred.